DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-06-2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to the recitation “…end surfaces of the electrode mixture layers…” and “…end surface of the electrode current collector…” Applicant fails to specifically describe an electrolyte layer covering end surfaces and said recitation is indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-180039 A hereinafter Goto [cited in IDS filed 11-05-2021]. 
Regarding Claims 1 and 11, Goto teaches a secondary battery [1] comprising: a battery cell sheet (electrode laminate) [5] that comprises an electrode including an electrode current collector [2b] of first polarity, and electrode mixture layers [2a] respectively formed on opposite surfaces of the electrode current collector, wherein the solvent (non-aqueous solution) is applied on surfaces of the electrode mixture layers, wherein a first semi-solid electrolyte layer and a second semi-solid electrolyte layer are formed on the surfaces of the electrode respectively, a first sealing sheet and a second sealing sheet that respectively adhere to and cover a surface of the semi-solid electrolyte layers opposite to a surface thereof laminated with the first electrode, and seal the electrode with the first semi-solid electrolyte layer and the second semi-solid electrolyte layer, a non-aqueous solution that is provided between each of the electrode mixture layers of the electrode and each semi-solid electrolyte layer, and a sealing portion that is provided at an end side portion of each of the first sealing sheet and the second sealing sheet, 
wherein tab portions of electrode current collectors of first polarity in the laminated battery cell sheets are welded, tab portions of electrode current collectors of second polarity in the laminated electrodes of second polarity are welded, and the laminated battery cell sheets and electrodes are stored in an outer package body with tab portions of the first polarity and tab portions of the second polarity protruding out of the outer package body (see figures 1-6, paragraphs 20-33). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such secondary battery comprising a battery sheet having an electrode, non-aqueous solution, semi-solid electrolyte disposed in a sealing sheet before the effective filing date of the claimed invention because Goto discloses that such configuration can prevent an internal short circuit and has a high energy density (see Abstract). 
Regarding Claims 2-3, Goto teaches that the semi-solid electrolyte layer is adhered to a tab portion of the electrode current collector, and the sealing sheets and semi-solid electrolyte layers are integrated by welding (paragraphs 36, 42). 
Regarding Claim 4, Goto teaches that sealing sheets extend to an outer edge (see figure 1). 
Regarding Claim 5, Goto teaches that the sealing sheet is formed of a resin film such as polypropylene and a metal foil such as aluminum (paragraph 58). 
Regarding Claims 6-8, Goto teaches that the non-aqueous solution comprises a low viscosity solvent (propylene carbonate) (paragraphs 25, 28). 
Regarding Claims 12-13, Goto teaches the non-aqueous solution comprises a low viscosity solvent (propylene carbonate) and negative electrode interface stabilizer (paragraphs 25, 28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729